Title: To James Madison from Nottnagel, Montmollin & Company, 11 January 1803 (Abstract)
From: Nottnagel, Montmollin & Company
To: Madison, James


11 January 1803, Philadelphia. The writers solicit JM’s intervention with the Spanish minister for a passport for their clerk, J. D. Gouffond, a Swiss native resident in the U.S. for “twenty years & upwards.” “We have Some Comercial Settlements of Consequence with a Spanish house at the havannah & have not been able in course of 5 years by way of Correspondence to receive any Kind of Satisfaction; the only method left is to Send our agent to the Said place, who cannot be admitted without the passeport of the Spanish Envoy.” Should their petition be granted, Edward Jones or “Our brother in law Mr Knapp” will call on JM to receive the passport. Gouffond can sail with Capt. Philippe Fatio of the brig Narcissa, who expects to sail “in a week from hence to Havannah.” In a 13 Jan. postscript Clement Biddle attests that John D. Gouffond lived with him as a clerk in 1781 and has since resided in the U.S. “as a Citizen and is a person of good Character.”
 

   
   RC (DNA: RG 59, ML). 2 pp. Docketed by Wagner.



   
   The merchant firm of Nottnagel, Montmollin & Company was located on South Front Street in Philadelphia (James Robinson, The Philadelphia Directory: City and County Register for 1803 … [Philadelphia, 1803; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 4858], p. 188).



   
   This was probably John Knapp (see PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 17:55 n. 1).


